Exhibit 10.2

 

LOGO [g242012ex10_2.jpg]

Rexecution = On Time, On Target, On Budget

 

476 Rolling Ridge Drive

Suite 300

State College, PA 16801

Ph: 814.278.7267

Fax: 814.278.7286

www.rexenergycorp.com

 

 

October 10, 2011

Patrick M. McKinney

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Dear Pat:

On behalf of the Board of Directors, I am pleased to confirm our offer for you
to serve as President and Chief Operating Officer of Rex Energy Corporation and
Rex Energy Operating Corp. effective as of October 10, 2011.

Your new salary for this position will be $325,000 annually, effective
October 10, 2011. You will continue to participate in the Annual Executive
Incentive Plan with a target bonus incentive of 60% of your base salary,
effective immediately for the full 2011 program.

You will also continue to participate in all applicable equity-based performance
plans. Effective January 1, 2012, your target annual award opportunity will be
55% of your base salary.

In connection with your promotion, you will receive a grant of 25,000 shares of
restricted stock, which will be awarded at the exceeded case and subject to the
vesting requirements and performance measures specified under the 2011 long-term
incentive program. In addition, you will also receive a grant of 50,000 stock
options, which will cliff vest on the third anniversary of the grant date. Both
grant awards are subject to the terms and conditions of the applicable award
agreements and the Rex Energy Corporation 2007 Long Term Incentive Plan.

In addition, the term of the Employment Agreement dated October 1, 2010 between
you, Rex Energy Corporation and Rex Energy Operating Corp (the “Employment
Agreement”) has been extended until December 31, 2013. This Letter Agreement
constitutes the first amendment to the Employment Agreement. In the event there
is any conflict between the terms of the Employment Agreement and the terms
contained in this Letter Agreement, the terms contained in this Letter Agreement
shall control.



--------------------------------------------------------------------------------

Pat, the Board is confident that your talent, experience, and dedication to the
company will enable you to make even more significant contributions to Rex in
your new role as President and Chief Operating Officer. Please indicate your
acceptance of this offer by signing and returning this letter to me or to
Christina Marshall.

 

Sincerely,

/s/ Lance T. Shaner

Lance T. Shaner Chairman of the Board of Directors Rex Energy Corporation
ACCEPTED AND AGREED:

/s/ Patrick M. McKinney